Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 19, 2022

                                     No. 04-22-00136-CV

BARRETT FIREARMS MANUFACTURING, INC., Barrett Firearms USA, Inc., and Federal
                       Cartridge Company,
                            Appellants

                                               v.

                                       Xavier FLORES,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-17551
                          Honorable Richard Price, Judge Presiding


                                        ORDER
        On July 27, 2022, appellant Federal Cartridge Company filed a “Motion for Admission
Pro Hac Vice of Anthony M. Pisciotti and Danny C. Lallis.” In the motion, Pisciotti and Lallis
request permission from this court to appear pro hac vice to serve as appellate co-counsel for
Federal Cartridge Company. The motion, however, does not comply with Rule 19(b) of the
Rules Governing Admission to the Bar of Texas because it is not accompanied “by [a] motion of
the resident practicing Texas attorney with whom the non-resident attorney[s] will be associated
in the proceeding.” Accordingly, we deny the motion without prejudice to refiling with the
required motion in support.

       It is so ORDERED on August 19, 2022.

                                                           PER CURIAM

       ATTESTED TO: _____________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT